Citation Nr: 0601254	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for mood disorder (claimed as depression). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

3.  Entitlement to an increased rating for osteochondritis 
dessicans of the left knee, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION


The veteran had active service from April 1966 until October 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from September 2003, April 2004 and July 2004 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana.

In April 2005, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for degenerative 
disc disease of the lumbosacral spine as secondary to a 
service-connected knee disability. 

The Board notes that in November 2005, the veteran submitted 
a motion for advancement on the docket.  Given the present 
disposition of the appeal, such motion is rendered moot.  

Also in November 2005, after the veteran's claims were 
certified for appellate review, additional evidence has been 
received by the Board.  Such evidence, consisting of VA 
outpatient clinical records dated in 2005, was accompanied by 
a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's mood disorder has 
been manifested by depression, anger, irritability, poor 
impulse control and suicidal ideation.

2.  Throughout the appeal, the veteran's degenerative joint 
disease of the right knee has been productive of complaints 
of pain and weakness, with the competent  evidence showing a 
full range of motion.

3.  The competent evidence demonstrates right knee 
instability.  

4.  The veteran's osteochondritis dessicans of the left knee 
is productive of complaints of pain and instability, with 
competent evidence showing no more than moderate knee 
instability, with limitation of motion to less than a 
compensable degree.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
70 percent for a mood disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9433 (2005).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5010-5260 (2005).

3.  The criteria for entitlement to an initial evaluation of 
10 percent for instability of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2005).

4.  The criteria for entitlement to an evaluation in excess 
of 20 percent for osteochondrosis, left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5257 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, as to the veteran's psychiatric and 
right knee claims, VAOPGCPREC 8-2003 applies.  Thus, as long 
as adequate notice was provided as to the underlying service 
connection claims, then no further notice is required as to 
the "downstream issue" increased rating claims.  However, 
after reviewing the record, the Board has determined that 
appropriate VCAA notice was not provided as to the underlying 
service connection claims.  For this reason, the adequacy of 
notice as to the increased rating claims must be evaluated, 
as with the rest of the veteran's claims.  This will be 
discussed in the paragraphs that follow.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of August 2004 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, July 2004 and November 
2004 Statements of the Case included such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Reports of VA and 
private post service treatment and examination are also 
associated with the claims folder.  A determination of 
disability from the Social Security Administration (SSA) is 
also affiliated with the claims file.  Additionally, lay 
statements dated in September 2003 and December 2003 are of 
record.  Moreover, the claims file contains the veteran's own 
statements in support of his claim, to include testimony 
provided at a July 2004 personal hearing before the RO and an 
April 2005 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, an appeal from 
the initial assignment of a disability rating, such as with 
the veteran's psychiatric and right knee claims, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).



Specific schedular criteria for rating mental disorders

Mood disorder is rated by applying the criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9433 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  IR- mood disorder 

The veteran is currently assigned a 10 percent evaluation for 
mood disorder, pursuant to Diagnostic Code 9433.  He claims 
that his symptoms warrant a higher evaluation.  To this end, 
at his April 2005 hearing before the undersigned, he reported 
symptoms including irritability, persistent suicidal 
ideation, an inability to be around people and crying spells.  
(Transcript "T," at 3.)  In describing his symptomatology, 
he became tearful.  (T. at 5.)  He explained that he stayed 
in bed for long periods and would not leave his house for 
weeks at a time.  (T. at 7.)  Moreover, at an earlier July 
2004 hearing before the RO, the veteran explained that he had 
suicidal thoughts but had difficulty talking about them to 
others.  (T. at 13.)  He reported that he did not like to be 
around people and that he stayed at home most of the time.  
Furthermore, in a December 2003 statement, the veteran's wife 
indicated that the veteran was constantly depressed and that 
he occasionally talked of suicide.

In addition to considering the veteran's contentions, the 
Board has also reviewed the competent clinical evidence.  In 
this regard, VA outpatient treatment records reflect poor 
sleep, depression, anxiety, anger management problems.  
Specifically, in a December 1996 record, the veteran admitted 
that he destroyed other people's property.  Objectively, his 
mood was depressed at that time.  A subsequent April 1997 
report noted depression with a decrease in appetite and 
energy.  A March 1998 VA clinical report showed complaints of 
depression, an anger problem, and occasional suicidal 
ideation.  The veteran again stated that he destroyed things.  
A history of domestic violence was also noted.  Additionally, 
a June 1998 treatment report indicated that the veteran slept 
most of the time and had no interest in things.  Furthermore, 
an April 1999 VA record indicates that the veteran was 
feeling down and that he had a lack of interest or pleasure 
in doing things.  Another April 1999 report noted a low mood.  
Further, the March 2001 VA examination revealed complaints of 
constant anger and irritability, loss of usual interests, and 
feelings of helplessness, hopelessness and worthlessness.  He 
stated that he had few friends and that his girlfriend did 
not like to be with him in public due to his temper.  The 
veteran further indicated that he spent much time in bed 
sleeping.  

More recently, a November 2004 treatment report showed that 
the veteran was still depressed and was not coping well.  
Further, in an April 2005 letter from a VA staff physician, 
it was indicated that the veteran continued to experience 
episodes of depression.  Finally, VA outpatient treatment 
records dated in 2005 reflect complaints of sleep disturbance 
and depression.  A July 2005 VA report showed that the 
veteran was argumentative with his clinician and a phone 
conversation contained implied threats to the safety of 
others.  Finally, an October 2005 VA outpatient treatment 
report indicated "continued chronic thoughts of suicide."  

The Board determines that the foregoing evidence supports an 
evaluation of 70 percent for the veteran's service-connected 
mood disorder over the entirety of the rating period on 
appeal.  The reasons and bases for this determination will be 
set forth below.  

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The competent evidence, as previously discussed, reflects 
pervasive problems with anger, near-continuous depression and 
suicidal ideation.  In fact, the latter two symptoms are 
specifically identified under General Rating Formula for 
Mental Disorders as being consistent with a 70 percent 
evaluation.  Moreover, the veteran's poor impulse control, as 
demonstrated by episodes of property destruction and temper 
outbursts, is further consistent with the 70 percent 
evaluation.  

In determining that a 70 percent evaluation is warranted for 
the veteran's mood disorder, the Board acknowledges that the 
evidence does not establish speech or communication problems, 
spatial disorientation or neglect of personal appearance and 
hygiene.  However, as stated in 38 C.F.R. § 4.21, it is not 
expected that every single symptom within a set of diagnostic 
criteria be exhibited.  

While a 70 percent evaluation is justified for the veteran's 
service connected mood disorder, a rating in excess of that 
amount is not.  Indeed, the competent evidence does not 
reflect a disability picture involving gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior such as to 
warrant the next-higher 100 percent rating.  Similarly, there 
is no showing of an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  Furthermore, the evidence does not show 
that the veteran is disorientated to time or place, has 
memory loss for names of close relatives, his own occupation 
or his own name.  The evidence does 
demonstrate suicidal ideation, but such is appropriately 
reflected in the 70 percent evaluation awarded in this 
decision.  As the veteran denied making any specific plans 
with respect to his suicidal ideation, he is not deemed a 
persistent danger of hurting himself, nor is there evidence 
that he is a persistent danger of harming others.  

In conclusion, the evidence of record does support a rating 
of 70 percent for the veteran's mood disorder, over the 
entirety of the appeals period.  A rating in excess of that 
amount is not warranted.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  IR- right knee degenerative joint disease

The veteran is claiming entitlement to a rating in excess of 
10 percent for degenerative joint disease of the right knee.  
He is currently rated pursuant to Diagnostic Code 5010-5260.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, the objective evidence fails to 
establish any limitation of motion of the right knee.  
Indeed, upon VA examination in October 2003, the veteran had 
a full range of motion.  Moreover, the outpatient treatment 
records also fail to demonstrate any limitation of motion.  
Therefore, the next-higher 20 percent evaluation is not for 
application under either Diagnostic Code 5260 or 5261.  

In reaching the above conclusion, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Here, the record reveals consistent 
complaints of right knee pain.  For example, in a VA 
outpatient treatment report dated in April 1999, the veteran 
stated that he was experiencing progressively worsening pain 
in his right knee.  Furthermore, a March 2002 VA record 
reveals complaints of right knee pain.   Additionally, in a 
March 2004 VA outpatient treatment record, the veteran 
reported chronic bilateral knee pain.  Another March 2004 VA 
record indicated that the veteran was managing his pain with 
Darvocet.  Moreover, in a September 2004 outpatient treatment 
report, the veteran complained of bilateral knee pain rated 
as a 7 out of 10 in intensity.  

The veteran also testified as to right knee pain at his July 
2004 personal hearing before the RO and at his April 2005 
hearing before the undersigned.  In July 2004, he indicated 
that his right knee swelled and that he wore a right knee 
brace.  (T. at 4.)  He stated that the right knee was weak 
and painful.  (T. at 7.)  He rated his pain as a 5 or 6 out 
of 10.  He explained that he could not stand in one spot for 
very long, or the knee would swell.  (T. at 8.)   He also 
noted difficulty with stairs.  (T. at 7.)  At his subsequent 
April 2005 hearing, he endorsed instability of the right knee 
(T. at 9.)  He also reported a grinding sensation and stated 
that he was limited in his walking due to his service-
connected right knee disability.  (T. at 9-10.)  He explained 
that he ambulated with a cane and also had a brace for the 
right knee.  (T. at 11-12.)  He further indicated that he has 
fallen a few times when his knees gave out.  (T. at 12.)

It is acknowledged that the subjective complaints of right 
knee pain described above have been objectively verified in 
the record.  Indeed, the October 2003 VA examination report 
indicated that, although the veteran had full range of motion 
of the right knee, such motion was painful.  There was also 
mild pain on palpation of the medial and lateral collateral 
ligaments.  However, even considering such findings, and the 
subjective complaints above, the veteran could fully flex and 
extend his right knee.  Thus, his disability picture is most 
closely approximated by his present 10 percent evaluation, 
which already contemplates his pain and discomfort.  Without 
demonstration of greater limitation of motion, the veteran's 
right knee symptoms are not more consistent with the next-
higher 20 percent rating under a limitation of motion Code.  
As the preponderance of the evidence is against a rating in 
excess of 10 percent under Diagnostic Code 5260, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate Diagnostic Codes.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also considered whether any additional separate 
Diagnostic Code evaluation is applicable here.  In this 
regard, the Board acknowledges VAOPGCPREC 9-2004 (September 
17, 2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present 
case, the medical findings do not establish loss of both 
flexion and extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion 
and extension of the right leg is not appropriate here. 

Further regarding separate evaluations, the VA General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  

Again, Diagnostic Code 5257 contemplates "other impairment 
of the knee," described as involving recurrent subluxation 
or lateral instability.  Under that Code section, a 10 a 
percent evaluation is warranted where the evidence shows 
slight knee impairment.  A 20 percent evaluation is warranted 
where the evidence shows moderate knee impairment.  A 30 
percent rating is warranted for severe impairment of the 
knee.   

Regarding his right knee instability, the veteran reported 
episodes of giving out at his April 2005 hearing.  (T. at 9.)  
The evidence, as previously, discussed, also shows use of a 
right knee brace.  With respect to the medical records, 
private treatment reports dated in 1997 reveal complaints of 
right knee instability.  Moreover, a March 2002 treatment 
report stated that the veteran was in need of a right knee 
brace due to instability.  At that time, instability was 
noted on varus and valgus testing.  

Based on the foregoing, the Board finds that the competent 
clinical evidence of record demonstrates slight right knee 
instability, and supports a separate initial 10 percent 
evaluation under Diagnostic Code 5257 throughout the rating 
period on appeal.  However, while a 10 percent evaluation for 
right knee instability is justified, a rating in excess of 
that is not, as will be explained below.

The objective findings do not reflect at least moderate 
recurrent subluxation or lateral instability.  Indeed, the 
October 2003 VA examination revealed good stability of the 
medial and lateral collateral ligaments of the right knee.  
The anterior and posterior cruciate ligaments were also 
stable.  No other evidence of record shows right knee 
instability.  Therefore, when viewed as a whole, the evidence 
of record does not allow for a separate initial rating 
pursuant to Diagnostic Code 5257 in excess of 10 percent 
awarded herein.

In conclusion, then, the currently assigned initial 10 
percent evaluation for the veteran's degenerative arthritis 
of the right knee under Diagnostic Code 5260, and separate 
initial 10 percent rating for instability of the right knee 
under Diagnostic Code 5257, appropriately reflect the 
veteran's disability picture throughout the entire rating 
period on appeal.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

III.  IR- osteochondritis dessicans of the left knee

The veteran is claiming entitlement to a rating in excess of 
20 percent for osteochondritis of the left knee.  He is 
currently rated pursuant to Diagnostic Code 5299-5257.

Again, in order to achieve the next-higher 30 percent 
evaluation pursuant to Diagnostic Code 5257, the evidence 
must establish severe impairment of the knee.   Again, this 
code section contemplates recurrent subluxation and lateral 
instability as impairment of the knee.  

Upon VA examination in October 2003, there was crepitation 
with movement of the left knee.  However, there was normal 
stability of the medial and lateral collateral ligaments.  An 
earlier March 2001 VA examination also failed to demonstrate 
left knee instability.  

Based on the foregoing then, the criteria for the next-higher 
30 percent evaluation under Diagnostic Code 5257 have not 
been met.  Moreover, because this Code section is not 
predicated solely on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Put 
another way, evidence demonstrating additional functional 
limitation due to factors such as pain and weakness cannot 
serve as a basis for an increased rating under Diagnostic 
Code 5257.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate Diagnostic Codes.  
However, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.  Finally, as there is no showing of 
genu recurvatum, Diagnostic Code 5263 is inapplicable.  

The Board has also considered whether any separate 
evaluations are applicable here.  In this regard, the Board 
again acknowledges VAOPGCPREC 23-97, holding that separate 
ratings may apply for arthritis and instability of the knee.  
Specifically, the VA General Counsel has held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in at least 
noncompensable limitation of motion.  See VAOPCGPREC 9-98 
(August 14, 1998).  

In the present case, degenerative changes of the left knee 
are documented in a February 1999 x-ray study.  As such, 
VAOPGCPREC 23-97 holds that a separate evaluation for 
arthritis may apply.  However, as set forth under VAOPGCPREC 
9-98, there must be a showing of motion limited to at least a 
compensable degree, considering findings of painful motion.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The objective evidence of record does not reveal limitation 
of left leg motion to at least a compensable degree.  Indeed, 
upon VA examination in March 2001, the veteran could flex his 
left knee from 0 to 140 degrees.  Upon more recent VA 
examination in October 2003, he had a range of motion from 0 
to 120 degrees.  No other evidence of record reveals a range 
of motion more limited than this.  

In this regard, the Board has considered whether the 
competent evidence reveals additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability that are sufficiently analogous to compensable 
limitation of motion.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Here, the record reveals consistent complaints of left knee 
pain.  For example, VA outpatient treatment reports dated in 
June 2001, March 2002 and March 2004 reveal complaints of 
chronic bilateral knee pain.  Another March 2004 VA record 
indicated that the veteran was managing his pain with 
Darvocet.  Moreover, in a September 2004 outpatient treatment 
report, the veteran complained of bilateral knee pain rated 
as a 7 out of 10 in intensity.  Left knee pain was also 
reported upon VA examination in March 2001 and October 2003.

The veteran also testified as to left knee pain at his July 
2004 personal hearing before the RO and at his April 2005 
hearing before the undersigned.  In July 2004, he indicated 
that he had creased strength in the left knee.  (T. at 3.)  
He also reported instability and swelling.  (T. at 3-4.)  It 
was noted that he ambulated with a cane and wore a left knee 
brace.  He further noted that his left knee disability 
limited his ability to walk and climb stairs.  (T. at 6-7.)  
He explained that he could not stand in one spot for very 
long, or the knee would swell.  (T. at 8.)  At his subsequent 
April 2005 hearing, he endorsed instability of the left knee 
(T. at 12.)  In fact, he commented that he had fallen on a 
few occasions.  

It is acknowledged that the subjective complaints of left 
knee pain described above have been objectively verified in 
the record.  Indeed, the October 2003 VA examination report 
indicated that flexion of the left knee was painful.  
Moreover, the veteran had an antalgic gait, with a limp due 
to left knee pain.  However, even considering such findings, 
and the subjective complaints above, the veteran could flex 
his left knee from 0 to 120 degrees.  Without more severe 
limitation of motion, the veteran's left knee symptoms are 
not more consistent with a compensable separate evaluation 
under a limitation of motion Code.  

Further regarding separate ratings, the Board has considered 
VAOPGCPREC 9-2004 (September 17, 2004), which held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
However, in the present case, the medical findings do not 
establish loss of flexion or extension to a compensable 
degree, as previously discussed.  As the evidence fails to 
establish ankylosis, Diagnostic Code 5256 is not for 
application.  

In conclusion, the evidence reveals a disability picture 
consistent with the currently assigned 20 percent evaluation 
for osteochondritis dessicans of the left knee.  There is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

ORDER

A 70 percent evaluation for mood disorder is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An initial 10 percent rating for right knee instability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 20 percent for osteochondritis 
dessicans of the left knee is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Upon review of the claims folder, the Board finds that 
additional development should be undertaken with respect to 
the veteran's TDIU claim, in order to satisfy VA's 
obligations under the VCAA.  Specifically, it is noted that 
the veteran is service-connected for disabilities of the left 
knee, right knee and left hip.  He is also service-connected 
for a mood disorder.  As indicated in his VA Form 21-8940 
submitted in January 2001, the veteran has not worked full 
time since March 1999.  His last employment was as cleaning 
personnel at Dynamite Maintenance.  That employer submitted a 
VA Form 21-4192 indicating that the veteran terminated his 
employment on his own initiative in January 2001.  According 
to the veteran's reports upon VA examination in March 2001, 
he had to quit his job as a result of knee pain. 

The evidence of record does not include a VA medical opinion 
addressing whether the veteran is unemployable as a result of 
his service-connected disabilities.  Thus, a medical opinion 
as to his employability status is critical to the appeal.

Further, in the decision above, an increased initial rating 
has been granted for the service-connected mood disorder, and 
an additional separate initial evaluation for instability of 
the right knee has been granted.  The RO must be afforded the 
opportunity to readjudicate the TDIU issue on appeal with 
consideration of these awards, prior to appellate 
consideration.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Arrange for a VA examiner to review 
the veteran's claims file.  Following 
such review, he should offer an opinion 
as to whether the veteran's service-
connected disabilities alone render him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner should give consideration to the 
veteran's level of education, special 
training, and previous work experience, 
but should not consider his age or the 
impairment caused by nonservice-connected 
disabilities.  Any opinion offered should 
be supported by a clear rationale 
consistent with the evidence of record.  
If another physical examination of the 
veteran is deemed necessary in order to 
fully respond to this inquiry, then one 
should be scheduled and all necessary 
tests should be performed.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


